Citation Nr: 1002024	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, KY


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1965 to September 1966.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision by the Huntington Regional Office (RO) 
of the Department of Veterans Affairs (VA), on a brokered 
basis for the Lexington RO that, among other things denied 
service connection for PTSD.  In August 2007, the Board 
remanded the claim to schedule the Veteran for an appropriate 
Board hearing.  In September 2007, the Veteran testified at a 
Travel Board hearing before the undersigned; a transcript of 
that hearing is of record.  In November 2007, the Board 
remanded the claim for further development.  

With regard to the Veteran's claim for service connection for 
PTSD, the Board is cognizant of the recent decision of the 
U.S. Court of Appeals for Veterans Claims, Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found 
that the Board erred in not considering the scope of the 
Veteran's claim for service connection for PTSD as including 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record (in that case, a 
diagnosis of anxiety neurosis).  In light of Clemons, and 
based on the medical evidence of record, the Board has 
recharacterized the Veteran's claim as one for service 
connection for an acquired psychiatric disorder, to include 
PTSD.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran does not have a current diagnosis of PTSD.

3.  The Veteran has a diagnosis of anxiety neurosis, which 
was not shown during service or for many years thereafter, 
and is not otherwise related to his period of military 
service.

4.  The Veteran has been diagnosed with substance abuse mood 
disorder; there is no basis to assume that his alcohol abuse 
was anything other than voluntary.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in May 2003 prior to 
the date of the issuance of the appealed August 2003 rating 
decision.

The Board further notes that, in February and July 2007 
correspondence, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, he was afforded a VA 
examination in October 2009 that was fully adequate for the 
purposes of determining whether or not the Veteran had a 
current psychiatric disability, and if so whether or not it 
was related to service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred. 38 
C.F.R. § 3.304(f) (2009).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  A diagnosis of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2009).

If psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage, supra., 10 Vet. App. 
488, 494-95 (1997).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he currently has PTSD that is 
related to his in- service Vietnam experiences.

The Veteran reported that in April 1966 while in Tan Son Nhut 
Air Base during a stopover, the base came under attack with 
mortars and small arms fire resulting in numerous casualties 
and wounded.  He also reported that in September or October 
1966 while stationed in Long Binh, the ammunition dump was 
blown up resulting in many casualties.  January 2008 
correspondence from the U. S. Army and Joint Service Records 
Research Center (JSSRC) revealed that the 3rd Ordinance 
Battalion had personnel in Long Binh Vietnam that had 
constructed an ammunition supply point that was attacked by 
an unknown number of Viet Cong using small arms, mortars, and 
satchel charges in October 1966.  Thus, the Board finds that 
January 2008 correspondence from JSSR verified the Veteran's 
claimed in-service stressor event.  However, this case turns 
on whether the Veteran has a confirmed diagnosis of PTSD 
established in accordance with 38 C.F.R. § 4.125(a).  

May 2000 to November 2007 treatment records from Lexington 
VAMC, included an October 2005 PTSD screening in which the 
Veteran indicated that he had nightmares about a frightening, 
horrible, or upsetting experience; went out of his way to 
avoid situations that reminded him of the experience; was 
constantly on guard, watchful, or easily startled; and felt 
numb or detached from others, activities, or his 
surroundings.  The PTSD screen was positive and based on that 
result a psychiatric consult was ordered determine whether or 
not the Veteran had a diagnosis of PTSD.  The records 
revealed that the Veteran did not report for the psychiatric 
consult scheduled in December 2005.  On an August 2007 
psychiatry consult, it was noted that the Veteran was exposed 
to combat in Vietnam in which he was exposed to an event that 
involved actual death or threatened death or serious injury, 
or a threat to the physical integrity of self or others.  His 
response involved intense fear, helplessness, or horror.  He 
denied symptoms of recurrent and intrusive recollections of 
the event.  He denied acting or feeling as if the event were 
reoccurring.  He denied intense physiological reactivity or 
psychological distress on exposure to external or internal 
cues that symbolize or resemble an aspect of the traumatic 
event.  He denied persistent avoidance or stimuli associated 
with the trauma; efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; efforts to avoid 
activities, places, or people that aroused recollections of 
the trauma; the inability to recall certain aspects of the 
trauma; a markedly diminished interest or participation in 
significant activities; feelings of detachment or 
estrangement from others; restricted range of affect; sense 
of foreshortened future; difficulty concentrating; 
irritability or outbursts of anger; and an exaggerated 
startle response.  He indicated that he only had difficulty 
falling or staying asleep and was hypervigilance with 
feelings of paranoia at times.  He was diagnosed with alcohol 
abuse/dependence; history of narcotic abuse; and substance 
induced mood disorder.  The examiner noted that the Veteran 
had no indications of PTSD, although it was remotely possible 
that some symptoms could present themselves if he maintained 
sobriety.  

Treatment records from Dr. M. M. dated from April 2007 to 
September 2008 showed no recent psychiatric history of 
hyperventilation, prolonged insecurities, persistent or 
recurrent depression, initial or fragmented sleep 
disturbances, inappropriate or excessive irritability, 
persistent or frequently recurrent anxieties, excessive or 
persistent indecisiveness, inappropriate shyness, visual, 
auditory or tactile hallucinations, excessive use of alcohol, 
use of illicit drugs, suicidal ideation, persistent worrying, 
obsessive tendencies, manic depressive episodes or illness, 
diagnosed major panic disorder, panic attacks, drug abuse 
addictions or tendencies, or compulsive tendencies with 
complaints of sexual difficulties improved.  

On October 2009 VA examination report it was noted that the 
claims file was reviewed.  The examiner summarized the 
Veteran's pertinent medical history and noted that the 
Veteran was currently being treated with an antidepressant.  
The Veteran reported that sometimes he thought about events 
of Vietnam that he would rather not think about happening, 
but it was not constant.  Sometimes it made him sad.  He 
indicated that he did stay away from a few people who 
primarily talked about only the war.  He had complaints of 
sleep problems; however, the examiner noted that the degree 
to which this was influenced by the Veteran's alcohol use 
disorder was unclear.  He reported that drinking made him 
feel better.  He stated that he began drinking heavily in 
Vietnam.  The examiner noted that the Veteran had a number of 
symptoms associated with his heavy alcohol use and it was 
difficult to assess mood symptoms as separate from alcohol 
problems given the chronicity of his drinking problems.  
After psychiatric evaluation, the examiner determined that 
the Veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD.  The examiner reasoned that as a diagnosis of PTSD 
had not been found, PTSD could not be found to be related to 
the Veteran's military service.  

On review for the record, the medical evidence does not 
reflect a diagnosis of PTSD.  Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, 
medical evidence does not establish a current diagnosis of 
PTSD upon which to predicate a grant of service connection, 
there can be no valid claim for this particular disability.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998)); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board's analysis, however, does not end here.  As the 
Court found in Clemons, the Board must consider the Veteran's 
claim in light of the reported symptoms and medical evidence.  
Clemons, 23 Vet. App. at 5.  Here, the record treatment 
records considered in conjunction for the award of Social 
Security Administration (SSA) disability benefits (for 
disorders unrelated to a psychiatric disability), included, 
among other things, treatment records dated from 2001 to 2002 
from Drs. M. M. and S. P. that showed a diagnosis of anxiety 
neurosis.  As the Veteran has reported symptoms involving an 
exaggerated startle response, hypervigilance, and sleep 
impairment and has been diagnosed with anxiety neurosis, the 
Board must consider entitlement to service connection for 
this mental health disability as well as for PTSD.

The Veteran's STRs are unremarkable for any complaints, 
treatment, or diagnoses of anxiety during service.  The 
report of his July 1968 discharge physical indicates that his 
psychiatric evaluation was normal.  Also, on his July 1968 
report of medical history, he denied frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, bed wetting, 
nervous trouble of any sort, any drug or narcotic habit, or 
excessive drinking habit.  The first documented medical 
evidence of anxiety neurosis is in Dr. M. M.'s treatment 
record dated in 2001-approximately 33 years after military 
service.  The Board points out that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In sum, there is no 
medical evidence or opinion even suggesting a relationship 
between anxiety neurosis (or any other psychiatric disorder) 
and military service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion.  Again, an additional VA 
examination is not required as the evidence already of record 
fails to indicate that that any present psychiatric condition 
is related to the Veteran's tour of active duty.  38 C.F.R. § 
3.159.  Furthermore, there is no evidence that psychosis was 
manifested in the first postservice year (so as to trigger 
application of presumptive provisions in 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309 for such chronic disease).  

The Board notes that an August 2007 VA psychiatric consult 
included a diagnosis of substance induced mood disorder.  
Also, on October 2009 VA examination, the examiner reported 
that there were a number of symptoms associated with the 
Veteran's heavy alcohol use and it was difficult to assess 
mood symptoms as separate from alcohol problems given the 
chronicity of his drinking problems.  He was diagnosed with 
alcohol dependence with physiological dependence.  The 
examiner found that the Veteran's chronic alcoholism was a 
likely factor in mood-related symptoms.  The examiner 
determined that the Veteran's alcohol dependence was not 
caused by or a result of the Veteran's exposure to incoming 
mortars and witnessing dead/injured soldiers in Vietnam.  The 
Board notes that alcohol dependence or psychoses caused by 
alcohol use are generally not disabilities for which service 
connection is available.  The controlling precedential 
authority makes clear that direct service connection may not 
be granted for a disability that arises from a Veteran's 
abuse of alcohol or drugs.  Allen (William F.) v. Principi, 
237, F.3d. 1368 (Fed. Cir. 2001).  The Allen Court 
interpreted 38 U.S.C.A. § 1110 as precluding service 
connection for disability that results from primary alcohol 
abuse, which the Allen Court defined as "arising during 
service from voluntary and willful drinking to excess." Id., 
at 1376.  In conjunction with 38 U.S.C.A. § 105, the Allen 
Court concluded that Congress expressed a clear intent to 
preclude service connection for a primary alcohol abuse 
disability, and that primary abuse alcohol disability is 
included within section 105(a)'s and 1110's "express 
exclusion from compensation." Id.

The Allen Court further held that § 1110 does, however, allow 
for alcohol abuse disability under one circumstance, when the 
disability arises "secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service- 
connected disorder." Id., at 1378.  The Allen Court reasoned 
that a secondary alcohol abuse disability "results from" a 
line of duty disease or disability rather than as a result of 
abuse of alcohol or drugs itself.  Id., 1377-78.

In other words, the Allen Court determined that the language 
of § 1110 reflects a Congressional intent that the cause of 
the alcohol-related disability determine whether the alcohol- 
related disability may be compensated under the statute, and 
that there are two mutually exclusive categories of 
causation: either the alcohol-related disability is due to 
voluntary abuse of alcohol and therefore noncompensable or it 
is due to a service-connected condition in which case the 
alcohol abuse is involuntary and the disability is 
compensable.  Id., at 1376-77.

Here, the Board has considered the Veteran's contentions that 
he began heavily drinking while in Vietnam and reported on 
October 2009 VA examination that drinking made him feel 
better and that he drank to forget about his problems.  He 
also reported that he was seen by a psychiatrist while on 
active duty because of problems with his mood, however, he 
indicated that it was all related to his drinking.  Several 
"buddy" statements received in March 2008 discussed the 
Veteran's alcohol abuse.  A statement from J. M. indicated 
that the Veteran became depressed and disturbed when he 
returned home from Vietnam and the depression led him to 
alcohol for relief.  The Board notes that as the Veteran does 
not have any service-connected disabilities, secondary 
service connection for alcohol dependence is not possible.  
In other words, there is no basis to assume that his alcohol 
abuse was anything other than voluntary.  On October 2009 VA 
examination, the examiner found that alcohol dependence was 
the only currently diagnosed disorder and substance abuse 
disorders were associated with willful misconduct. 

For the foregoing reasons, the claim for service connection 
for an acquired psychiatric disorder, to include PTSD must be 
denied.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


